 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. CR19-146 JCC

10          v.                                            DETENTION ORDER

11   CHRISTIAN DJOKO,

12                             Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Engage in Cyberstalking in violation of 18 U.S.C. § 371

16          Count 2:       Interstate Stalking in violation of 18 U.S.C. §§ 2 and 2261A(2)(A) and
                           (2)(B)
17
     Date of Detention Hearing: August 16, 2019
18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19   based upon the reasons stated on the record and as set forth below, finds:

20           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.      The government alleges that the Defendant obstructed justice by deleting material

22                  information from his mobile device upon learning of state court charges arising

23                  out of this case. The government proffered evidence that forensic examination of




     DETENTION ORDER - 1
 1               the mobile device revealed that the location data and text messages had been

 2               deleted from the phone the day after charges in a related case were filed.

 3         2.    Defendant is alleged to have assaulted the victim in this case on one occasion.

 4         3.    Defendant is alleged to have devised a scheme to have the victim deported to

 5               Cameroon for the purpose of subjecting the victim to a risk of death or serious

 6               bodily injury because the victim is homosexual.

 7         4.    To further the scheme, the Defendant allegedly provided false information to

 8               USCIS in an effort to have the victim deported to Cameroon.

 9         5.    Defendant does not have stable employment, is not currently enrolled in school,

10               and does not have a stable residence.

11         6.    Defendant was arrested on charges of sexual exploitation while on pretrial release

12               for a state court matter related to the instant one.

13         7.    Defendant has at least three failures to appears for misdemeanor charges.

14         8.    The Court finds that there is a serious risk that Defendant will attempt to obstruct

15               justice. The Court also finds that Defendant poses a risk of danger due to the

16               above allegations of assault and plot to have the victim deported and harmed.

17               There does not appear to be any condition or combination of conditions that will

18               reasonably assure the defendant’s appearance at future court hearings while

19               addressing the danger to other persons or the community.

20         IT IS THEREFORE ORDERED:

21         (1)   Defendant shall be detained pending trial, and committed to the custody of the

22               Attorney General for confinement in a correction facility separate, to the extent

23




     DETENTION ORDER - 2
 1               practicable, from persons awaiting or serving sentences or being held in custody

 2               pending appeal;

 3         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

 4               counsel;

 5         (3)   On order of a court of the United States or on request of an attorney for the

 6               government, the person in charge of the corrections facility in which defendant is

 7               confined shall deliver the defendant to a United States Marshal for the purpose of

 8               an appearance in connection with a court proceeding; and

 9         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

10               counsel for the defendant, to the United States Marshal, and to the United States

11               Pretrial Services Officer.

12         DATED this 16th day of August, 2019.

13


                                                       A
14

15                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
